Citation Nr: 1713301	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1966 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  

A June 2014 Board decision denied service connection for a heart disability and posttraumatic stress disorder (PTSD) and remanded the cause of death claim for additional development.  A December 2014 Board decision denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the December 2014 denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a Joint Motion for Remand by the parties, vacating the portion of the Board's December 2014 decision that denied service connection for cause of the Veteran's death and remanding the matter to the Board for action consistent with the terms of the Joint Motion.  In January 2016 and October 2016, the Board remanded the appeal for further development.      

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND
The Board finds that further development of the record is required.  First, the record reflects that the Veteran was, at some point prior to his death, in receipt of Social Security Administration (SSA) disability benefits.  See September 2012 VA Form 21-4138, Statement in Support of Claim.  Review of the record did not find any SSA records and there is no indication that such records have been sought.  SSA records are constructively of record, and the Board is obligated to obtain them when there is a reasonable possibility that they could help the appellant substantiate a claim for VA benefits.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Additionally, as explained in further detail below, the medical opinion evidence of record is not sufficient to adjudicate the claim.  The Veteran died in April 2010.  The death certificate lists the immediate causes of death as ischemic cardiomyopathy due to coronary artery disease.  Other significant conditions contributing to death but not resulting in the immediate causes of death were chronic kidney disease (on hemodialysis) and hypertension.  No autopsy was performed.  A May 2012 Board decision granted entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a residual left knee disability following a July 2006 left total knee replacement.  At the time of the Veteran's death, he was not service-connected for any other disabilities.  [As previously noted, service connection for a heart disability and posttraumatic stress disorder were denied in a June 2014 Board decision.]       

The appellant has set forth alternative theories of entitlement for the benefit sought.  Primarily, she contends that the Veteran's cause of death was related to complications (including a gastrointestinal bleed and hypotensive episodes) surrounding the Veteran's July 2006 left total knee replacement.  More recently, she contends that the Veteran's chronic kidney disease and hypertension (noted as significant conditions contributing to his death on the death certificate) were related to service and at least accelerated the Veteran's death.  See January 2015 statement.  The appellant references the Veteran's service treatment records (STRs), which note an April 1968 complaint of a "kidney problem," which was described by the examiner as "low back pain...x 3 days; secreting white u. discharge burning on urination."  No diagnosis was provided.  Additionally, the appellant cites to a January 1967 report of medical examination which noted a blood pressure reading of 142/80, and argues such is suggestive of an onset of hypertension during service.  [The Board notes that a December 1968 examination report (one month prior to separation) shows a normal heart, vascular system, and endocrine system; the Veteran denied high/low blood pressure as well as painful urination, kidney stone or blood in urine, and sugar or albumin in urine.]   

Postservice treatment records show that the Veteran was treated for hypertension since approximately 1983.  See October 1998 clinical record.  At the time of his July 2006 knee replacement surgery, he was noted to have a medical history of congestive heart failure and chronic renal insufficiency with stage IV hypertension.  Terminal records from St. Joseph's Hospital note a principal diagnosis of ischemic cardiomyopathy with sudden cardiac death; secondary diagnoses included history of hypertension, history of type 2 diabetes mellitus, and history of end-stage renal disease (on chronic hemodialysis).

The appellant's contentions and the evidence of record raise critical medical questions that must be addressed by competent medical evidence to allow for an informed appellate determination on this issue.  The record contains a July 2014 negative nexus opinion regarding any causal relationship between the Veteran's July 2006 knee replacement surgery and his death; however, that opinion was provided prior to obtaining the Veteran's terminal treatment records.  As the opinion provided was based on an incomplete medical history, it is inadequate for rating purposes.  Furthermore, the record does not contain medical opinions regarding the etiology of the Veteran's kidney disease and hypertension, and the extent of the role such disabilities may have had in his death. 


Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from the SSA complete records pertaining to any award of SSA disability benefits to the Veteran.  All medical evidence considered in connection with the determination must be obtained.  If such records are not available, it should be so noted in the record with explanation (e.g., that the records have been lost or destroyed).

2.  Arrange for the Veteran's record to be forwarded to an appropriate clinician for review and an advisory medical opinion regarding the cause of the Veteran's death in April 2010.  Based on a review of the record, the provider should offer an opinion that responds to the following:

(a) Is it at least as likely as not (a 50 percent or higher probability) that the principal or a contributory cause of the Veteran's death was related to his period of service from June 1966 to January 1969 and the events therein, to include specifically the Veteran's April 1968 report of a kidney problem/low back pain, and/or a January 1967 blood pressure reading of 142/80? 

(b) Is it at least as likely as not (a 50 percent or higher probability) that any residual disability following the July 2006 VA left total knee replacement contributed substantially or materially to cause the Veteran's death, combined with another disorder to cause death, or aided or lent assistance to death?  
In formulating the opinion, the consulting clinician is asked to comment upon: the terminal records from St. Joseph's hospital; the Veteran's death certificate, which reflects chronic kidney disease on hemodialysis and hypertension as significant conditions contributing to death (but not resulting in the underlying cause of death by ischemic cardiomyopathy due to coronary artery disease); and the July 2014 medical opinion regarding any causal relationship between residuals of the Veteran's July 2006 knee replacement surgery and his April 2010 death.  The consulting clinician must explain the rationale for all opinions in detail, citing to supporting clinical data and medical literature, as appropriate.  If consultation with a physician with expertise in a specific area of medicine is deemed necessary for any opinion sought, such should be arranged.  

The consulting clinician should note the following guidance: A principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

3.  When the above development is completed, review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

